Citation Nr: 1008172	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected burn scar, right upper/lateral trunk.

2.  Entitlement to an initial compensable rating for service-
connected residual scar, back at the T5 level.

3.  Entitlement to an initial compensable rating for service-
connected residual scar, left knee.

4.  Entitlement to an initial compensable rating for service-
connected residual scar, right thigh.

5.  Entitlement to an initial compensable rating for service-
connected residual scar, right calf.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residual scar, midline 
posterior upper back T3.

7.  Entitlement to service connection for histoplasmosis of 
the lung, to include as secondary to service-connected stab 
wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 
1975 in the Army and from February 1976 to September 1982 in 
the Marine Corps.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In December 2006, the Veteran presented testimony at a 
hearing conducted at the Louisville RO before a Decision 
Review Officer (DRO).  A transcript of this hearing is in the 
Veteran's claims folder.

In July and September 2009, the matters on appeal were 
remanded to afford the Veteran a hearing before a member of 
the Board.  In November 2009, the Veteran's representative 
clarified that he did not want a hearing.  Accordingly, the 
Board will proceed with consideration of the aforementioned 
issues.  38 C.F.R. § 20.704(e).  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The issue of entitlement to an initial disability rating in 
excess of 10 percent for service-connected residual scar, 
midline posterior upper back T3 was withdrawn in a December 
2006 statement.  In this regard, during the December 2006 
hearing, the DRO noted that 10 percent was the highest rating 
possible for this disability and the Veteran's representative 
asked if he wished to withdraw this issue and he answered 
that he did.  However, in an August 2008 Form 119, the 
Veteran's representative clarified that the Veteran did not 
want to withdraw any issues; only that he wanted to waive 
local jurisdiction and have the issue considered by the 
Board.  The Board notes that the aforementioned issue was 
addressed in the August 2008 supplemental statement of the 
case (SSOC).  Further, this issue was evaluated in the most 
recent October 2006 VA examination.  Accordingly, the Board 
will proceed with consideration of this issue.   

In the December 2009 post-remand brief, the Veteran's 
representative appears to request consideration of his 
service-connected scars under the regulations effective 
October 23, 2008.  The amendment to 38 C.F.R. § 4.118 shall 
apply to all applications for benefits received by VA on or 
after this date.  A veteran may request review under the 
clarified criteria, irrespective do whether his disability 
has worsened since the last review.  See 73 Fed. Reg. 54708-
54712 (September 23, 2008).  Accordingly, as the Veteran's 
representative appears to request consideration of the 
Veteran's service-connected scars under the new criteria in 
the December 2009 post-remand brief, the Board will refer 
these issues to the RO for consideration under the revised 
criteria.  

Accordingly, the issues of increased ratings for service-
connected burn scar, right upper/lateral trunk; residual 
scar, back at the T5 level; residual scar, left knee; 
residual scar, right thigh; residual scar, right calf; and 
residual scar, midline posterior upper back T3 under 
38 C.F.R. § 4.118 effective from October 23, 2008, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for 
histoplasmosis of the lung, to include as secondary to 
service-connected stab wounds, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected burn scar, right upper/lateral trunk is 
not deep or productive of limited motion.

2.  Service-connected residual scar, back at the T5 level 
does not limit the function of an affected part.

3.  Service-connected residual scar, left knee does not limit 
the function of an affected part.

4.  Service-connected residual scar, right thigh does not 
limit the function of an affected part.

5.  Service-connected residual scar, right calf does not 
limit the function of an affected part.

6.  Service-connected residual scar, midline posterior upper 
back T3 is rated as 10 percent disabling, the maximum rating 
under Diagnostic Code 7804.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected burn scar, right upper/lateral trunk have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.118, Diagnostic Codes 7801 (2008).  

2.  The criteria for a compensable evaluation for service-
connected residual scar, back at the T5 level have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.118, Diagnostic Codes 7805 (2008).  

3.  The criteria for a compensable evaluation for service-
connected residual scar, left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.118, Diagnostic Codes 7805 (2008).  

4.  The criteria for a compensable evaluation for service-
connected residual scar, right thigh have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.118, Diagnostic Codes 7805 (2008).  

5.  The criteria for a compensable evaluation for service-
connected residual scar, right calf have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.118, Diagnostic Codes 7805 (2008).  

6.  The criteria for an evaluation in excess of 10 percent 
disabling for residual scar, midline posterior upper back T3 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Codes 7804 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluations assigned following the grants of service 
connection for his scars.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in August 
2004 before service connection was granted for his scars that 
are subject to this appeal in December 2004 was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All available service treatment 
records as well as all identified private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims for increased ratings.  The Veteran 
did not identify any VA treatment records.  The Veteran was 
also afforded VA examinations in October 2004, October 2006, 
and February 2007.  VA has further assisted the Veteran and 
his representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

As noted above, VA examinations were obtained in connection 
with the matters on appeal.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate.  The October 2004 VA examination was predicated 
on a review of the claims file and all pertinent evidence of 
record, and it fully addresses the rating criteria that are 
relevant to rating the disabilities in this case.  Although 
the October 2006 and February 2007 VA examiners did not have 
the benefit of the complete claims file, they did have access 
to the relevant history of the disabilities in question, as 
evidenced to their citing to such in the examination reports.  
38 C.F.R. § 4.1.  Thus, there is adequate medical evidence of 
record to make a determination in this case.  Moreover, there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected scar disorders since he was last examined.  
38 C.F.R. § 3.327(a).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Entitlement to an initial compensable rating for service-
connected burn scar, right upper/lateral trunk.

2.  Entitlement to an initial compensable rating for service-
connected residual scar, back at the T5 level.

3.  Entitlement to an initial compensable rating for service-
connected residual scar, left knee.

4.  Entitlement to an initial compensable rating for service-
connected residual scar, right thigh.

5.  Entitlement to an initial compensable rating for service-
connected residual scar, right calf.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residual scar, midline 
posterior upper back T3.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran is currently assigned noncompensable evaluations 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, for his 
service-connected residual scar, back at the T5 level; 
residual scar, left knee; residual scar, right thigh; and 
residual scar, right calf.  He is also currently assigned a 
non-compensable evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7801, for his service-connected burn scar, 
right upper/lateral trunk.  Lastly, he is currently assigned 
a 10 percent rating for his service-connected residual scar, 
midline posterior upper back T3 pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804.  As reflected in the 
introduction, the Board notes that during the pendency of 
this appeal VA amended the rating criteria for the evaluation 
of scars, which became effective on October 23, 2008.  
However, it was specifically noted that this amendment shall 
apply to all applications for benefits received by VA on or 
after October 23, 2008.  A veteran whom VA rated before such 
date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 
7805 may request review under these clarified criteria, 
irrespective of whether his or her disability has worsened 
since the last review.  The effective date of any award, or 
any increase in disability compensation, based on this 
amendment will not be earlier than the effective date of this 
rule, but will otherwise be assigned under the current 
regulations regarding effective dates.  See 73 Fed. Reg. 
54708 (Sept. 23, 2008).

In this case, the Veteran filed his claims for service 
connection in May 2004.  A December 2004 rating decision 
granted service connection effective from May 26, 2004.  The 
Veteran then submitted a notice of disagreement in May 2005 
seeking higher evaluations.  All of these actions occurred 
prior to the amendment to the rating criteria.  As noted 
above in the introduction, consideration under the new 
criteria has been referred.  As such, the Veteran's pending 
claims currently on appeal will be reviewed under the 
criteria in effect prior to October 23, 2008.

Diagnostic Code 7801, scars, other than head, face or neck, 
that are deep or that caused limited motion, provides for a 
10 percent rating for area or areas exceeding 6 square inches 
(39 sq. cm.) and a 20 percent rating for area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Diagnostic Code 7804, scars, superficial, painful on 
examination, provides for a 10 percent rating.  Note (1) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.

Diagnostic Code 7805, scars, other, instructs the rater to 
rate on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable evaluation for 
service-connected burn scar, right upper/lateral trunk; 
residual scar, back at the T5 level; residual scar, left 
knee; residual scar, right thigh; and residual scar, right 
calf; or for a rating in excess of 10 percent for residual 
scar, midline posterior upper back T3.  The service-connected 
burn scar is not deep and does not cause limited motion.  The 
service-connected scars on his back at the T5 level, left 
knee, right thigh, and right calf do not result in limited 
motion of an affected part.  Lastly, 10 percent is the 
maximum rating under Diagnostic Code 7804 for the service-
connected residual scar, midline posterior upper back T3.  

In this regard, during the October 2004 VA examination 
wherein the claims file was reviewed, it was indicated that 
the Veteran's scald/burn to the right thorax resulted in 
hyperpigmentation that can be appreciated in the winter but 
not with tanning in the summer months.  The Veteran reported 
that the stab wound to his upper thoracic area caused some 
intermittent fleeting discomfort with vigorous activities 
like "a rock under my skin."  The Veteran characterized his 
scarring as unsightly.  

Upon examination, the Veteran had a 0.4 cm by 1.2 cm 
horizontal indented hypopigmented, nontender scar right of 
the midline on the posterior surface of his upper back at 
level T3 vertebra.  The scar was not tender to palpation, 
inflamed, elevated; and had no edema, ulceration or 
breakdown, keloid formation, depression, or adherence to 
underlying tissue.  The texture was abnormal.  The scar had 
no induration or inflexibility but was lighter than normal.  
There was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck and it did not 
result in limitation of the motion or loss of function.  

There was a 0.5 cm by 1 cm scar on the vertical right of the 
midline of his spine at level T5 on the posterior surface.  
The scar was not tender to palpation, inflamed, elevated; and 
had no edema, ulceration or breakdown, keloid formation, or 
adherence to underlying tissue.  The texture was abnormal.  
The scar had no induration or inflexibility but was depressed 
and lighter than normal.  The Board notes that although the 
scar was depressed, it does not exceed an area of 39 square 
cm.  There was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck and it did not 
result in limitation of the motion or loss of function.  The 
scar was not painful and there was no skin breakdown.  

There was a 1 cm by 1.5 cm scar medial and superior to the 
left knee on the anterior surface.  The scar was not tender 
to palpation, inflamed, elevated; and had no edema, 
ulceration or breakdown, keloid formation, depression, or 
adherence to underlying tissue.  The texture was normal.  The 
scar had no induration or inflexibility but was lighter than 
normal.  There was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck and it did not 
result in limitation of the motion or loss of function.  The 
scar was not painful and there was no skin breakdown.  

There was a 0.2 cm by 1 cm scar on the medial lower third of 
the right thigh well above the knee.  The scar was not tender 
to palpation, inflamed, elevated; and had no edema, 
ulceration or breakdown, keloid formation, depression, or 
adherence to underlying tissue.  The texture was normal.  The 
scar had no induration or inflexibility and was normal in 
color.  There was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck and it did not 
result in limitation of the motion or loss of function.  The 
scar was not painful and there was no skin breakdown.  

There was a 0.7 cm by 4 cm scar on the right mid to upper 
posterior calf; diagonal at about 45 degrees with the medial 
aspect of the lesion being most distal on the leg.  The scar 
was not tender to palpation, inflamed, elevated; and had no 
edema, ulceration or breakdown, keloid formation, depression, 
or adherence to underlying tissue.  The texture was abnormal.  
The scar had no induration or inflexibility but was darker in 
color.  There was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck and it did not 
result in limitation of the motion or loss of function.  The 
scar was not painful and there was no skin breakdown.  

Lastly, there was 18 cm by 11 cm burn scar on the right upper 
/lateral trunk anterior and inferior to the axilla that was 
very faint with ill defined margins.  The scar was not tender 
to palpation, inflamed, elevated; and had no edema, 
ulceration or breakdown, keloid formation, depression, or 
adherence to underlying tissue.  The texture was normal.  The 
scar had no induration or inflexibility but was darker in 
color.  There was no underlying tissue loss.  There was no 
disfigurement of the head, face, or neck and it did not 
result in limitation of the motion or loss of function.  The 
scar was not painful and there was no skin breakdown.  The 
Board notes that although the scar was larger than 77 square 
cm, it was not deep as it was not associated with underlying 
soft tissue damage, nor did it cause limited motion.  
38 C.F.R. § 4.118, Diagnostic Code 7801 Note (2).  

The examiner opined that the intermittent discomfort that the 
Veteran experienced in the area of the scar on his back at T3 
was directly the cause of his injury he sustained in service.  
The remaining scars on his mid back, bilateral legs, and 
right upper trunk were not painful.  

In August 2005, physical therapist D.B. commented that she 
did not feel that a determination can be made about adherence 
of a scar or scar tissue formation on the Veteran's right 
calf without evidence through some sort of diagnostic test.  
She added that when the right calf muscle contracts, there 
appeared to be adherence of the scar to the underlying 
tissue.  D.B. stated that there was tenderness to pressure 
along the scar and occasional itching and calf cramping.  

The Veteran's scars were again evaluated in October 2006 by a 
VA examiner.  The history of the Veteran's scars was 
considered.  The Veteran complained that the scar on the 
posterior calf occasionally itched and he had cramping one 
time per month on average of the right calf.  There was no 
complaint of tenderness or loss of function related to any 
scar.  

Upon physical examination, there was a 18 cm by 10 cm slight 
hyperpigmentation of the right upper chest wall anterior to 
axilla with no visible scarring on the anterior surface of 
the trunk.  The burn scar was not tender to palpation and did 
not adhere to underlying tissue.  The scar did not result in 
limitation of motion or loss of function and there was no 
underlying soft tissue damage.  There was no skin ulceration 
or breakdown over the scar.  There was no head, face, or neck 
scarring.  The scar was not painful and there was no skin 
breakdown.  Again, although the scar was larger than 77 
square cm, it was not deep as it was not associated with 
underlying soft tissue damage, nor did it cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (2).  

There was a 0.5 cm by 1.5 cm scar on the posterior chest wall 
at T3 that was mildly depressed.  The scar was not tender to 
palpation and did not adhere to underlying tissue.  The scar 
did not result in limitation of motion or loss of function 
and there was no underlying soft tissue damage.  There was no 
skin ulceration or breakdown over the scar.  There was no 
head, face, or neck scarring.  The scar was not painful and 
there was no skin breakdown.  

There was a 0.5 cm by 1.5 cm scar at the level of T5 that was 
mildly depressed.  The scar was not tender to palpation and 
did not adhere to underlying tissue.  The scar did not result 
in limitation of motion or loss of function and there was no 
underlying soft tissue damage.  There was no skin ulceration 
or breakdown over the scar.  There was no head, face, or neck 
scarring.  The scar was not painful and there was no skin 
breakdown.  

There was a 1 cm by 4 cm scar on the right posterior calf.  
The scar was not tender to palpation and did not adhere to 
underlying tissue.  The scar did not result in limitation of 
motion or loss of function and there was no underlying soft 
tissue damage.  In particular, there was normal range of 
motion of the right knee and ankle with generalized muscle 
strength of 5/5 in all muscles of the right lower leg.  There 
was no skin ulceration or breakdown over the scar.  There was 
no head, face, or neck scarring.  The scar was not painful 
and there was no skin breakdown.  

There was a 1 cm by 1.5 cm scar on the left lower extremity.  
The scar was not tender to palpation and did not adhere to 
underlying tissue.  The scar did not result in limitation of 
motion or loss of function and there was no underlying soft 
tissue damage.  There was no skin ulceration or breakdown 
over the scar.  There was no head, face, or neck scarring.  

There was a 0.2 cm by 1 cm scar on the lower right mid 
anterior thigh.  The scar was not tender to palpation and did 
not adhere to underlying tissue.  The scar did not result in 
limitation of motion or loss of function and there was no 
underlying soft tissue damage.  In particular, there was 
normal range of motion of the right knee and ankle with 
generalized muscle strength of 5/5 in all muscles of the 
right lower leg.  There was no skin ulceration or breakdown 
over the scar.  There was no head, face, or neck scarring.  
The scar was not painful and there was no skin breakdown.  

In February 2007, a VA examiner reviewed the Veteran's 
previous VA examinations.  The Veteran informed the VA 
examiner that he was told by a physical therapist that there 
was adherence of the muscle when he contracts the right calf 
muscle; presumably, also inferring that there is no adherence 
when the muscle is not contracted.  The advance registered 
nurse practitioner (ARNP) commented that adherence to 
underlying tissues is present regardless of muscle 
contraction or muscle relaxation.  Adherence to underlying 
tissues means that the scar and the skin in that area is 
attached to the underlying muscle.  Upon examination, the 
scar was well healed and nontender.  The scar slid easily 
over the underlying tissues when it was relaxed.  It slid 
less easily as would be expected when the underlying muscle 
was contracted.  There was no adherence.  Evaluation of the 
right ankle and right knee indicated normal and pain free 
range of motion.  The muscle of the right calf was well 
defined and muscle strength testing was 5/5, as was in the 
case in the left calf muscle with which the muscle in 
question was compared.  

In February 2007, D.B. stated that the scar on the Veteran's 
right calf was 5 cm by 1 cm.  Upon physical contraction of 
the right calf complex, an indentation was evident where the 
scar was present, which revealed adherence of scar tissue to 
this area.  D.B. again opined that the only way to tell was 
with an MRI.  The Veteran complained of irritation of this 
area on a daily basis and cramping approximately one to two 
times a month.  D.B. opined that the Veteran's subject and 
objective findings confirm the scar tissue adherence to the 
right calf muscle.  

The Board has considered the Veteran's contentions that his 
right calf scar adheres to the underlying muscle when 
contracting and that it is productive of cramping and 
itching.  The Board has also considered the opinion of D.B. 
dated in February 2007.  The Board does not afford D.B.'s 
opinion great probative value.  As an initial matter, the 
Board notes that it is immaterial whether the Veteran's right 
calf muscle scar adheres to the underlying tissue or causes 
limited motion as it has not been characterized as in excess 
of 6 square inches or 39 square cm.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Moreover, to the extent D.B. is 
asserting that the right calf muscle scar causes limitation 
of function, the Board finds that this is not shown by the 
more persuasive evidence of record.  In this regard, the 
October 2006 VA examiner found normal range of motion of the 
right knee and ankle with generalized muscle strength of 5/5 
in all muscle of the right lower leg.  This is consistent 
with the February 2007 examiner findings that the muscle of 
the right calf was well defined with muscle strength of 5/5, 
the same as the left calf.  Thus, this evidence indicates 
that the right calf scar is not productive of limitation of 
function of an affected part.  To the extent that D.B. is 
contending that cramping and itching warrants a compensable 
evaluation, the Board cannot identify where either symptom is 
subject to compensation under the applicable rating criteria.  
Consequently, the Board concludes that the Veteran is not 
entitled to a compensable rating for his right calf muscle 
scar.  38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 7801, 7805.  

The Board has also considered the Veteran's assertions that 
the scars on his back affect his ability to lift, push, and 
pull.  However, such as not been shown by the objective 
evidence of record.  As reflected above, the Veteran denied 
during his October 2004 and October 2006 VA examinations that 
the scars in his right upper/lateral trunk and at the T3 and 
T5 level affect have a functional affect on an affected part 
and such has not been shown by the evidence of record.  As 
such, the Board affords more probative value to what was 
shown on objective examination.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

However, a rating under Diagnostic Code 7800 is not for 
application as there was no disfigurement of the Veteran's 
head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  A rating under Diagnostic Code 7802 is not for 
application as the Veteran does not have a scar greater than 
929 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7802.  As 
reflected above, none of the Veteran's scars were described 
as unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable evaluations for his service-connected 
residual scar, back at the T5 level; residual scar, left 
knee; residual scar, right thigh; and residual scar, right 
calf are appropriate.  Further, the Board concludes that the 
currently assigned non-compensable evaluation for his 
service-connected burn scar, right upper/lateral trunk is 
also correct.  Lastly, the assigned 10 percent rating for the 
service-connected residual scar, midline posterior upper back 
T3 pursuant to 38 C.F.R. is also appropriate.  There is no 
basis for awarding a higher evaluation for any of the 
Veteran's service-connected scars.  38 C.F.R. §§ 4.7, 4.118 
Diagnostic Codes 7801, 7804, 7805.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected scars are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his scars reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 reasonably describe the Veteran's disability 
level and symptomatology, and consequently his disability 
level is contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected scars 
have caused frequent periods of hospitalization or marked 
interference with his employment and such is not shown by the 
evidence of record.  For these reasons, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable rating for service-
connected burn scar, right upper/lateral trunk, is denied.

Entitlement to an initial compensable rating for service-
connected residual scar, back at the T5 level, is denied.

Entitlement to an initial compensable rating for service-
connected residual scar, left knee, is denied.

Entitlement to an initial compensable rating for service-
connected residual scar, right thigh, is denied.

Entitlement to an initial compensable rating for service-
connected residual scar, right calf, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residual scar, midline 
posterior upper back T3, is denied.


REMAND

7.  Entitlement to service connection for histoplasmosis of 
the lung, to include as secondary to service-connected stab 
wounds.

As a preliminary matter, the Board notes that service 
connection for mild restrictive lung disease (claimed as a 
lung condition other than histoplasmosis) in an August 2008 
rating decision.  Consequently, the issue on appeal is 
limited to entitlement to service connection for 
histoplasmosis of the lung.  

The Veteran asserts that he has histoplasmosis of the lung as 
the result of stab wounds he suffered in the area of his 
lung.  He contends that he did not suffer from the effects of 
histoplasmosis until he was stabbed.  

The Board concludes that additional development must be 
undertaken before a decision can be made on this matter.  In 
this regard, the Board notes that the Veteran served in the 
United States Marine Corps from May to September 1975 and in 
the United States Army from February 1976 to September 1982.  
A review of the evidence of record reflects that the 
Veteran's service treatment records dated from February 1976 
to April 1979 have been associated with the claims file.  
Despite following all appropriate procedures, it was 
determined in April 2008 that the Veteran's Marine service 
treatment records from April 1979 to September 1982 were 
unavailable for review.  The Veteran was informed of such 
that same month.

However, it does not appear that VA has requested the 
Veteran's service treatment records for his Army service.  
Although the Veteran claims that his stab wounds led to his 
histoplasmosis, which occurred during his Marine Corps 
service, he also states that he did not have a lung condition 
before he was stabbed.  As the history of the Veteran's 
lungs/respiratory system is at issue, and as the service 
treatment records from April 1979 to September 1982 are 
unavailable, the Board finds that a remand is necessary to 
attempt to obtain his Army service treatment records from May 
1975 to September 1975.  38 C.F.R. § 3.159(c)(2), (3).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
the Veteran's service treatment records 
dated from May to September 1975 when he 
served in the U.S. Army.  Any and all 
attempts to locate such records should be 
documented in the claims file.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


